Citation Nr: 1038589	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  10-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1968, and from August 1970 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the RO in Cleveland, 
Ohio, which continued the 30 percent rating for the Veteran's 
service-connected PTSD. 

The Veteran testified at a July 2010 videoconference hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the claims file.


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by 
moderate symptoms which result in reduced reliability or 
productivity but do not cause total occupational or social 
impairment or deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no more, 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court 
has held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice should generally be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled 
in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009), the Court held, in pertinent part, that to satisfy 
the first notice element for an increased-compensation claim, VA 
must notify the Veteran that he needs to provide or request the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  Further, 
the Veteran must be notified that a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment.  
Finally, the notice must provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation. 

The Board notes that Vazquez-Flores was overruled insofar as it 
requires notice regarding the impact of the Veteran's disability 
on daily life and the rating criteria specific to the Veteran's 
claim.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Any error related to these elements is harmless.  

Here, prior to initial adjudication of the Veteran's claim, June 
2008 letter satisfied all notice requirements required under 
Vazquez-Flores as modified.  It also notified the Veteran that VA 
considers evidence of the impact of the disability on daily life 
and of the specific rating criteria by which VA evaluates 
psychiatric disorders.  Further, it notified the Veteran of his 
and VA's respective responsibilities for obtaining different 
types of evidence and gave examples of the kinds of evidence the 
Veteran could submit in support of his claim.  The Board finds 
that this letter provided all notice required under the VCAA.  
The Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  Indeed, in an October 2008 
letter, the Veteran indicated that he had no further information 
or evidence to submit in support of his claim.  The Board 
concludes that the duty to assist has been satisfied with respect 
to obtaining relevant evidence on the Veteran's behalf.  

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  See 
38 C.F.R. § 3.159(c)(4), 3.326(a); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the veteran's disability, a new 
VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran an appropriate examination in 
June 2008.  The Board finds that the VA examination obtained in 
this case is adequate for rating purposes, as the examiner 
reviewed the claims file and medical records therein, interviewed 
and examined the Veteran, and provided a complete rationale for 
the opinion stated which is consistent with the evidence of 
record.  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's PTSD 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for PTSD.  For the reasons that follow, 
the Board concludes that a rating of 50 percent, but no more, is 
warranted. 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appellant's service-connected PTSD is evaluated as 30 percent 
disabling under the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms enumerated after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

Under the provisions for rating psychiatric disorders, the 
criteria for a 30 percent disability rating are:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting; inability to establish and 
maintain effective relationships.)

The criteria for a 100 percent disability rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including (if 
applicable) those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 
443.  Within the DSM-IV, Global Assessment Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
An examiner's classification of the level of psychiatric 
impairment by a GAF score is to be considered but is not 
determinative of the percentage rating to be assigned. VAOPGCPREC 
10-95 (March 31, 1995).  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  A score of 41-50 illustrates "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
Id.  

The evidence of record shows that the Veteran attends weekly 
individual and group counseling sessions for his PTSD, which is 
also treated with medication.  See VA treatment records dated 
from May 2007 to October 2009; July 2010 Board hearing 
transcript.  

A January 2008 VA treatment record reflects that the Veteran 
reported re-experiencing traumatic events from his period of 
service and that he avoided crowds and social situations.  His 
symptoms were better than in the remote past but still 
problematic.  He described himself as a loner and stated that he 
avoided crowds and social events.  He denied any mood or anxiety 
complaints.  On mental status examination, the Veteran showed a 
full range of affect and was euthymic, appropriate, and 
nonlabile.  His thought process was logical and linear.  He 
denied suicidal or homicidal ideation, delusions or 
hallucinations.  His judgment and insight were found to be good.  

A March 2008 VA treatment record reflects that the Veteran 
reported waking up with sweat due to PTSD-related nightmares.  A 
mental status examination revealed no abnormalities.

In June 2008, the Veteran underwent a VA examination in 
connection with this claim.  The examination report reflects 
that, with regard to his social history, the Veteran lived with 
his wife and two grandchildren.  The Veteran stated that he and 
his wife had been in a relationship for twenty years and married 
for eight years.  He stated that he did not have any close 
friends and that he socialized primarily with his close family 
and some individuals in his therapy program.  The Veteran related 
that he often does not like to engage in activities with others 
because he does not like crowds.  For the most part he secluded 
himself and watched television.  He stated that his grandchildren 
also would "get on his nerves a lot."  With regard to his 
occupational history, the Veteran reported last working in 1998 
and stated that he was unable to maintain gainful employment 
because of chronic lower back pain.  The Veteran stated that he 
used to work for the post office, and did police maintenance work 
at his last job.  

On mental status examination, the Veteran's thought process was 
logical and sequential.  He denied suicidal or homicidal 
ideation.  He was alert and oriented to person, time, and place.  
His immediate, recent, and remote memory was intact.  He reported 
experiencing one or two panic attacks per week and being 
depressed and irritable on a daily basis.  He stated that he 
slept three to four hours per night.  He slept very restlessly 
and was easily awakened.  The Veteran also related that his wife 
told him he periodically yells and screams in his sleep and 
appears to be dreaming of combat situations.  With regard to 
symptoms of PTSD, the Veteran reported ongoing anxiety and 
feelings of depression and hypervigilance.  He stated that he 
avoided watching fireworks because this activity triggered 
memories of Vietnam.  He also generally avoided other reminders 
of war.  He stated that he often became upset for little or no 
reason.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF 
score of 55, indicating that the Veteran had moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV.  The examiner concluded that the 
Veteran had "some degree of socialization" and that his 
activities of daily living were adequate.  However, the examiner 
opined that the Veteran's chances of gainful employment were slim 
and that his level of anxiety and irritability would 
significantly impair the Veteran's ability to engage in long-term 
employment.  The examiner also stated that the Veteran's 
emotional distress was most likely caused by his PTSD, although 
his physical pain also exacerbated his mood. 

A September 2008 VA treatment record reflects that the Veteran 
was raising two children.  A mental status examination of the 
Veteran revealed no abnormalities. 

A February 2009 VA treatment record reflects that the Veteran was 
still taking care of two children and was feeling "down a 
little" due to the winter weather.  A mental status examination 
showed no abnormalities. 

A September 2009 VA treatment record reflects that the Veteran 
spent a lot of time in bed because of his back pain.  

At the July 2010 Board hearing, the Veteran stated that he worked 
at the post office from 1977 to 1996 and that his employment 
there had been terminated five times.  He also stated that he had 
been married three times and divorced twice.  With respect to his 
PTSD, the Veteran stated that it had affected his work, school, 
family life, judgment, and thinking.  With respect to his social 
functioning, he testified that he keeps to himself due to his 
anger.  As an example, the Veteran related that he went to a 
baseball game the weekend prior to the Board hearing and was 
escorted out early in the game because he lost his temper with a 
man standing behind him.  The Veteran emphasized that it was 
difficult for him to be around others and that he had a very 
short fuse.  He also stated that he experienced intrusive 
recollections of his combat service and was "always on edge."  
Regarding his daily life, the Veteran stated that he rarely left 
home and mostly stayed in his bedroom all day with the door 
locked and watched television.  The Veteran's representative 
argued that the Veteran exhibited an obsessional ritual as the 
Veteran had stated that he constantly locked his house and made 
sure that it was secure during the night and day when he was 
home.  The Board notes that the Veteran's representative also 
referenced or quoted from what was presumably past VA treatment 
records and VA examination reports in describing a number of the 
Veteran's symptoms and functional limitations.  However, these 
records all appear to be older than 2007 and thus are not 
relevant to the present claim.  See 38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010); See also 
VAOGCPREC 12-98; Francisco, 7 Vet. App. at 58.  As discussed 
above, in evaluating a service-connected disability, it is the 
current level of severity that is of primary concern.  See 
Francisco, 7 Vet. App. at 58

With respect to the Veteran's work history, a January 2008 VA 
treatment record reflects that the Veteran's employment at the 
post office had been terminated due to the Veteran's irritability 
and difficulty working with others.  As noted in the June 2008 VA 
examination report, the Veteran last worked in 1998 and reported 
being unable to maintain gainful employment due to chronic low 
back pain.  In this regard, the Board also notes that VA 
treatment records reflect that the Veteran is disabled from a 
back injury and receives Social Security Administration (SSA) 
disability benefits.  See, e.g., November 2004 VA treatment 
record; April 2005 VA treatment record; February 2007 VA 
treatment record.  

In carefully reviewing the record, the Board finds that the 
criteria for a 50 percent disability rating have been met.  While 
examinations of the Veteran's mental status have been 
consistently normal during the pendency of this claim, the 
evidence is at least in equipoise with respect to whether the 
Veteran has disturbances of motivation and mood sufficient to 
result in occupational and social impairment with reduced 
reliability and productivity.  See 38 C.F.R. § 4.130, DC 9411.  
In this regard, the June 2008 VA examination report reflects that 
the Veteran's level of anxiety and irritability, which the 
examiner attributed to PTSD, would significantly impair the 
Veteran's ability to engage in long-term employment.  Moreover, 
the Veteran reported that his employment with the post office was 
terminated due to his irritability and difficulty working with 
others.  Finally, the Veteran has stated that he tends to self-
isolate and avoid social situations, and, as an example of his 
interpersonal difficulties, testified at the July 2010 hearing 
that he had to leave a baseball game after conflict with another 
audience member.  Based on this evidence, the Board finds that 
the Veteran is entitled to the benefit of the doubt with respect 
to whether his PTSD symptoms are severe enough to approximate the 
criteria for a 50 percent disability rating.  See 38 U.S.C.A. 
§ 3.102. 

The Board finds that the preponderance of the evidence weighs 
against entitlement to a 70 percent disability rating.  In the 
first place, the Veteran does not have any of the symptoms 
associated with a 70 percent disability rating, as set forth 
above.  Indeed, his mental status examinations during the 
pendency of this claim have been consistently normal.  While the 
Veteran's representative stated at the July 2010 Board hearing 
that the Veteran's report of constantly making sure his house was 
locked amounted to an obsessional ritual, there is no clinical 
evidence to support such a finding.  The Veteran's 
representative, as a layperson, has not been shown to have the 
medical training or expertise to determine whether making sure 
the doors are locked constitutes an obsessional ritual.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, there 
is no evidence that the Veteran checks the locks so frequently 
that this activity interferes with routine activities.  There is 
also no indication that the Veteran is unable to establish and 
maintain effective relationships as the evidence shows that the 
Veteran lives with his wife of eight years and is helping to 
raise two grandchildren.  Moreover, the Veteran is able to 
socialize with close family and other members of his therapy 
group.  

The Board notes that, as the Court held in Mauerhan, 16 Vet. App. 
at 442-443, a claimant need not have any of the symptoms 
associated in the rating schedule with a particular rating in 
order to meet the criteria for that rating if he has symptoms of 
equal severity.  However, the Board does not find that the 
Veteran's hypervigilance, sleep disturbance, re-experiencing of 
traumatic events, short temper, interpersonal difficulties, or 
avoidance behavior equate in severity to any of the symptoms 
associated with a 70 percent disability rating example.  For 
example, the Board does not find that the Veteran's reported 
irritability is the equivalent of "unprovoked irritability with 
periods of violence."  38 C.F.R. § 4.130.  Likewise, the Board 
does not find the Veteran's reported feelings of depression and 
panic amount to "near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively. "  Id.  While the Veteran has reported spending 
most of his day in bed, the evidence of record shows that this is 
in large part due to his physical pain.  See September 2009 VA 
treatment record. 

Finally, and most importantly, in order to meet the criteria for 
a 70 percent disability rating, the Veteran must have one or more 
symptoms severe enough to result in deficiencies in most areas. 
Here, the Board finds that none of the Veteran's reported 
symptoms have caused such wide-ranging functional impairment.  
While the Veteran has difficulty working, in part due to his PTSD 
symptoms and also in large part due to his physical pain, which 
SSA has determined to be completely disabling, there is no 
indication that the Veteran has deficiencies in his family 
relations, judgment, or thinking.  As discussed above, the 
Veteran currently lives with his wife and is helping to raise two 
grandchildren.  Moreover, there is no competent medical evidence 
showing that the Veteran's judgment or thinking is impaired.  
Indeed, the medical evidence consistently shows that the 
Veteran's judgment and thinking are normal.  The Board finds that 
this evidence weighs against the Veteran's testimony at the July 
2010 Board hearing asserting that he has deficiencies in most 
areas.  The Veteran did not give an explanation as to why he 
thought he had deficiencies in most areas.  Moreover, the 
Veteran, as a layperson, does not have the medical training or 
expertise to determine whether his PTSD symptoms are severe 
enough to cause deficiencies in most areas.  See Espiritu, 2 Vet. 
App. at 495.  Thus, the Board finds that the Veteran's PTSD does 
not meet the criteria for a 70 percent disability rating. 

The Board further finds that the criteria for a 100 percent 
disability rating are not met.  The evidence does not show that 
the Veteran has any of the symptoms associated with a 100 percent 
rating or symptoms of equivalent severity.  Moreover, the Veteran 
does not have total occupational and social impairment due to 
PTSD.  As noted above, the Veteran currently lives with his wife 
and is raising two grandchildren.  Moreover, while the Veteran 
has not worked since 1998, there is no indication that the 
Veteran is unable to work due to his PTSD symptoms.  The Veteran 
himself reported at the June 2008 VA examination that he was 
unable to maintain gainful employment due to chronic lower back 
pain.  The evidence of record also shows that the Veteran is 
receiving SSA disability benefits.  Thus, there is no competent 
evidence indicating that the Veteran is unable to work due to his 
PTSD symptoms alone.  As such, the Veteran's PTSD does not 
approximate the criteria for a 100 percent disability rating.

As discussed above, there is no competent evidence of record 
showing that the Veteran is entitled to a rating in excess of 50 
percent at any point since his claim for an increase.  Therefore, 
no staged ratings are appropriate.  See Hart, supra.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  The Veteran's reported symptoms are those 
contemplated by the rating criteria.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a schedular 
rating.  The Veteran has not submitted evidence indicating that 
his PTSD presents "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b).  While the 
Veteran has not worked since 1998, the evidence of record shows 
that the Veteran has been disabled from a low back injury and is 
receiving SSA benefits.  There is no indication that his PTSD 
alone has prevented him from working.  That the Veteran's PTSD 
might limit his ability to work in certain capacities is 
contemplated by the rating criteria, which is designed to 
compensate for the average impairment of earning capacity due to 
a particular disability.  See VAOPGCPREC 6-96.  The fact that 
circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound in 
that veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  In short, the evidence does not show marked 
interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent periods 
of hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for extraschedular 
consideration is not warranted.  

The Board has also considered whether the record raises the issue 
of entitlement to a total disability rating based on individual 
unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  In this regard, the Court has held that the issue of 
TDIU is part of an increased rating claim when a request for TDIU 
is reasonably raised by the record.  Here, as discussed above, 
there is no competent evidence of record indicating that the 
Veteran is unable to work due to his PTSD.  Moreover, the Veteran 
himself has never argued that his PTSD alone precludes him from 
engaging in any type of employment.  In this regard, at the July 
2010 hearing, the Veteran stated that he thought he could be 
employed in a job that allowed him to work by himself.  Thus, the 
issue of TDIU has not been raised and therefore will not be 
considered. 

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to whether the Veteran is entitled to a 50 
percent disability rating for PTSD.  Consequently, the benefit-
of-the-doubt rule applies, and entitlement to a disability rating 
of 50 percent, but no more, for PTSD is granted.  The Board finds 
that the preponderance of the evidence is against entitlement to 
a rating in excess of 50 percent.  Thus, the benefit-of-the-doubt 
rule does not apply, and a disability rating in excess of 50 
percent for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the laws and regulations governing payment of 
monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


